Citation Nr: 1705309	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO. 09-45 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder, including posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Holtz, Counsel

INTRODUCTION

The Veteran served on active duty from June 1984 to April 1988, and had prior and subsequent service in the National Guard.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico. Original jurisdiction now resides with the Indianapolis, Indiana RO.

The Veteran testified at a hearing at the RO in February 2010 and at a Board hearing in May 2011; the transcripts are of record.

In December 2012, the Board remanded this appeal. In October 2014, the Board denied the Veteran's appeal for service connection. Thereafter, in April 2016, the United States Court of Appeals for Veterans Claims (Court) vacated and remanded the Board's decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

In its April 2016 decision, the Court vacated and remanded the Board's denial of service connection for a psychiatric disorder, citing locations in the record in which the Veteran identified ongoing psychiatric treatment at the Vet Center, and finding that records of that treatment are relevant to consideration of the issue on appeal. Because those records remain outstanding, the matter must be further remanded to the AOJ to complete the necessary development.


Accordingly, the case is REMANDED for the following action:

1. Take the necessary steps to obtain the Veteran's psychiatric treatment records from the Indianapolis Vet Center, starting from 2009, and to obtain any additional psychiatric treatment reports that are not already of record from the Veteran's treating VA Medical Center, starting from 2013.

If any records identified by the Veteran do not exist or it is determined that further efforts to obtain the reports would be futile, a notation to that effect should be included in the claims file.  All attempts to obtain the records must be documented in the claims file.  Additionally, the AOJ must notify the Veteran and his representative of the unsuccessful efforts in this regard.

2. After the completion of the above requested action and if, and only if, additional psychiatric treatment reports are received, transfer the Veteran's claims file to the September 2013 VA examiner or another similar VA examiner for an updated medical opinion.  The medical questions previously asked remain the same.

3.  After the development requested has been completed, readjudicate the claim. If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims file is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).

